Sommer, C.J., Concurring. Claimant, a former student at Respondent’s College of Medicine, filed a claim seeking both equitable relief and damages as a result of her dismissal from the college. Claimant also filed concurrently therewith an emergency motion for temporary restraining order and preliminary injunction, and an evidentiary hearing on the motion was begun by Commissioner Stemik. However, as the result of motions to stay and dismiss filed by Respondent, the Commissioner thereafter suspended the hearing and requested that the parties brief the issue of whether the Court of Claims possesses equitable jurisdiction. The parties have thoroughly addressed that issue, and the Court has also heard oral arguments of the parties’ counsel. Prior to bringing her claim in this Court, Claimant had sought equitable relief from the Ciircuit Court of Cook County, but her case there was dismissed on the basis that the Court of Claims has exclusive jurisdiction over the matter. (See e.g., Ellis v. Board of Governors of State Colleges and Universities (1984), 102 Ill. 2d 387, 466 N.E.2d 202.) Ellis stands for the proposition that persons such as Claimant cannot avail themselves of the judicial courts of this State but that they instead must go to the Court of Claims for whatever relief might be able to be obtained here. Nothing in Ellis, however, indicates that the Court of Claims possesses so-called “equitable” jurisdiction. In fact, Ellis implies exactly the opposite, for Mr. Justice Simon lamented the unavailability of such relief from the Court of Claims: “The Court of Claims only has authority to recommend that the legislature malee an appropriation for an award of damages in this case. But damages do not sufficiently recompense the plaintiff for the injury alleged; they do not give her back her professorship. To allow Ellis the opportunity to obtain complete relief I would allow her to maintain her claim for reinstatement in the circuit court.” 102 Ill. 2d at 397, 466 N.E.2d at 207. A review of the status of sovereign immunity in Illinois confirms this reading of Ellis. The 1970 Illinois Constitution expressly left it to the legislature to regulate the nature and extent of sovereign immunity.' Section 4 of Article XIII provides: “Except as the General Assembly may provide by law, sovereign immunity in this State is abolished [emphasis added].” Utilizing that authority, the legislature promptly passed the State Lawsuit Immunity Act, 745 ILCS 5/1: “§1. Except as provided in the ‘Illinois Public Labor Relations Act,’ enacted by the 83rd General Assembly [5 ILCS 315/1 et seq.], or except as provided in ‘AN ACT to create the Court of Claims, to prescribe its powers and duties, and to repeal AN ACT herein named,’ filed July 17, 1945, as amended [705 ILCS 505/1 et seq.], the State of Illinois shall not be made a defendant or party in any court.” Section 8 of the Court of Claims Act (705 ILCS 505/8), strictly limits this Courts jurisdiction to specified “claims” set forth therein. Although nominally referred to as a “court,” the Court of Claims does not possess the jurisdictional attributes of a judicial court. (Seifert v. Standard Paving Co. (1976), 64 Ill. 2d 109, 122, 355 N.E.2d 537, 542.) Rather, the Court of Claims is a legislative court, an administrative arm of the General Assembly which exists to receive and process in an orderly manner “claims” for the various types of damages enumerated in section 8 of the Act. (Id., 64 Ill. 2d at 123, 355 N.E.2d at 542.) As Mr. Justice Clark quite succinctly put it in an opinion issued approximately a year and a half prior to Ellis: “It is in essence the legislature — the body called upon to fund any awards— that is deciding through the Court of Claims the merits of the claims before it.” S. J. Groves & Sons Co. v. State (1982), 93 Ill. 2d 397, 405, 444 N.E.2d 131, 135. The Court of Claims has clearly understood this limitation on its jurisdiction and, accordingly, has steadfastly refused to entertain the notion that it possesses any sort of equitable authority: “The legislature has granted this Court authority to decide cases only in specific cases, and we must adhere to the limits imposed on us. This is a concession to the rule that the State, as a sovereign, cannot be sued. In deciding our cases, we must decide them within the authority granted to us regardless of any harshness involved. Were we authorized to consider equities, our holdings might be different in many cases, but we' deem it beyond our authority to do so. The legislature has limited us in this regard." National Railroad Passenger Corp. v. State (1982), 36 Ill. Ct. Cl. 265, 266-67. “[W]hile it would be easy to be sympathetic to Claimant’s situation, there is a long line of cases which hold that Court of Claims jurisdiction does not encompass equitable remedies * * *. In this respect the Court of Claims differs from courts of general jurisdiction [i.e., judicial courts]. Persons dealing with the State are held to whatever terms the legislature may impose. The result of these limitations may be seen as harsh in some instances, but the legislature has not authorized the Court of Claims to act otherwise.” New Life Development Corp. v. State (1992), 45 Ill. Ct. Cl. 65, 89. Only the General Assembly has authority to confer equitable jurisdiction on this Court: “No branch shall exercise powers properly belonging to another.” (Ill. Const. 1970, Art. II, sec. 1.) Certainly the General Assembly is well aware of this Court’s myriad decisions and opinions commenting on the absence of equitable jurisdiction. Had the legislature desired to change the situation, it could have easily done so by expressly giving this Court such equitable jurisdiction. But it has not, and we cannot usurp the General Assembly’s authority to prescribe our jurisdiction. Writing for a unanimous Supreme Court in Groves, Mr. Justice Clark provides us with a cogently stated reminder of why courts must adhere to their jurisdictional limitations: “We agree with the plaintiff that a State government should be required to observe the same rules of conduct that it requires of its citizens. But it is the legislature’s task to codify public policy; we refrain from undertaking such impermissible judicial legislation. * * * While we acknowledge that there is no longer a King and agree that all of us, including the State, * * * should have an independent forum * * * we see no reason for usurping a function of government that is not ours. The language of [Pennsylvania Supreme Court] Justice Pomeroy * * * epitomizes our reasoning here: When by their Constitution the people * * * have expressly delegated to the legislative branch of government the task of determining in what manner and in what court and in what cases the Commonwealth may be subjected to suit * * *, I fail to see how this Court can properly hold that it has a right to preempt this legislative function. * * *. We may lament the legislative failure to correct before this date an inequitable situation, but impatience should not cause us to upset the balance of power in our tripartite system of government by making the correction ourselves. [Citations omitted.]’ . It is not our province to take action to make the [available] remedies] more palatable for the aggrieved [plaintiff].” 93 Ill. 2d at 405-406, 444 N.E.2d at 135. Accordingly, Commissioner Sternik properly suspended the evidentiary hearing on Claimant’s motion, for this Court does not possess subject matter jurisdiction to afford Claimant the requested equitable relief. Simply put, Claimant’s action here is limited to a claim for damages, and she will be unable to obtain equitable relief of any sort. Epstein, J.,